an action, inter *371alia, to recover damages for fraud, the defendant appeals from an order of the Supreme Court, Queens County (Eitzes, J.), dated December 16, 2004, which denied his motion to dismiss the complaint for failure to timely serve the summons and complaint and granted the plaintiffs cross motion pursuant to CPLR 306-b for an extension of time to effect service upon him.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the defendant’s motion to dismiss the complaint for failure to timely serve the summons and complaint and in granting the plaintiffs cross motion pursuant to CPLR 306-b for an extension of time to effect service upon the defendant (see Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]; Irwin v La Guardia Hosp., 23 AD3d 349 [2005]; Baione v Zambrano, 22 AD3d 698 [2005]; Castillo v Navarro, 13 AD3d 329, 330 [2004]). H. Miller, J.P., Adams, Luciano and Rivera, JJ., concur.